Judge Phillips
dissenting.
In addition to the finding stated in the majority opinion — that on numerous occasions between 1974 and 1983 the deceased and his partner promised to pay plaintiff what was due him —the court also found as facts that: Their promises to pay plaintiff were false; they were made with the intent that plaintiff should rely upon them; plaintiff did rely upon them; plaintiffs reliance upon the false promises was reasonable; and through defendants’ false promises plaintiff was induced to forego suing defendants until 1983. Since these findings are supported by competent evidence they are the established facts of the case; and in my view they lead unerringly and correctly to the legal conclusion that the defendants are estopped from asserting the statute of limitations in defense of plaintiffs claim. Having dishonestly induced plaintiff not to sue them while he could have effectively done so, can a court of law correctly permit them to build a defense to the case on their own chicanery? I say not, and vote to uphold the judgment of the trial court.